Citation Nr: 0823514	
Decision Date: 07/16/08    Archive Date: 07/23/08	

DOCKET NO.  06-19 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan




THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
chronic brain syndrome, residual of encephalitis.




ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from November 1968 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  The case is not ready for 
appellate review and must be remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


REMAND

The veteran in this case is shown to have had an episode of 
encephalitis in 1969 which resulted in coma, and for which he 
was granted service connection for residuals with a 10 
percent evaluation effective from the month he was separated 
from service in March 1970.  There is no indication on file 
that the veteran ever sought or required treatment for his 
residuals of encephalitis for many years.  He recently filed 
an application for an increased evaluation and there are 
three recent VA examinations and a VA consultation on file 
for evaluation purposes.

The December 2005 VCAA notice on file provides no more 
assistance to the veteran than a statement that to be 
entitled to an increase, the evidence must show that his 
service-connected disability has gotten worse.  This fails to 
satisfy the specificity requirements of the most recent case 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That 
case stand for the proposition that, in an increased 
compensation claim, § 5103(a) requires at a minimum that VA 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher rating, that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability, VA must 
provide at least general notice of those requirements to the 
claimant n VCAA notice.  Although the veteran was provided 
the relevant rating criteria in a Statement of the Case, 
which in this case is the General Rating Criteria for Mental 
Disorders, that notice came too late to satisfy the 
predecisional notice requirement of VCAA.  Additionally, his 
notice problem is exacerbated by the evidence on file.

The veteran has long been in receipt of a 10 percent 
evaluation for residuals of encephalitis, with no noted care 
or treatment for many years after service.  However, an 
August VA consultation, and VA examinations conducted in June 
2001, December 2005, and April 2006 all support a finding 
that the veteran has a mild cognitive disorder, not otherwise 
specified (formerly called organic brain syndrome), the 
veteran also now has a generalized anxiety disorder and 
alcohol dependence.  Although several of these examining 
physicians had access to and reviewed the veteran's claims 
folder, at no time during the pendency of the appeal did the 
RO request the examiners to indicate whether or not the more 
recent onset of a generalized anxiety disorder was in any way 
causally attributable to or aggravated by the veteran's 
service-connected organic brain syndrome (cognitive 
disorder).

The RO has denied an increase on the basis that the veteran's 
longstanding organic brain syndrome is consistently shown to 
be no more than mild in nature and that the veteran has not 
been granted service connection for a generalized anxiety 
disorder.  Although the evidence and examinations on file may 
support a finding that the most recent onset of generalized 
anxiety is unrelated to incidents of service, the June 2001 
VA examination simply notes in passing that the veteran's 
anxiety symptoms of restlessness, edginess, difficulty 
staying focused, and short-term memory problems were present 
after the encephalitis but not before. 

Accordingly, the case must be referred back for Vazquez 
compliant VCAA notice, and for additional VA examination to 
provide a discussion with opinions as to whether or not more 
recent findings of generalized anxiety disorder are in any 
way caused or aggravated by the veteran's service-connected 
organic brain syndrome.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Initially, the RO should provide the 
veteran with additional VCAA notice of 
the evidence necessary to substantiate 
his claim.  To be compliant with Vasquez, 
this notice should include a complete 
restatement of the general rating formula 
for mental disorders.  The notice should 
also include a recitation of the 
provisions of 38 C.F.R. § 4.14 (2007), 
and 38 U.S.C.A. § 301(a) (2002).  He must 
also be advised that to substantiate his 
claim for increase, he should provide 
evidence supporting a conclusion that 
more recently diagnosed generalized 
anxiety disorder was either caused by 
incidents of military service, or caused 
or aggravated (increased in severity 
beyond ordinary progress) by service-
connected organic brain syndrome.  The RO 
should follow up to assist the veteran in 
developing evidence necessary to 
substantiate his claim based upon any 
response he may make.  

2.  After completing the above 
development, the RO should refer the 
veteran for a VA psychiatric examination 
by an M.D. psychiatrist (not 
psychologist). The claims folder must be 
made available to the psychiatrist for 
review in conjunction with the 
examination.  In addition to providing a 
current multiaxial assessment of 
psychiatric impairment present (with 
GAF), the VA psychiatrist is specifically 
requested to review the clinical history 
on file of the episode of encephalitis 
during service, and the more recent VA 
consultation in August 2000, and VA 
examinations in 2001, 2005, and 2006.  
The psychiatrist must provide a clinical 
opinion as to whether it is more, less, 
or equally likely that current findings 
of anxiety disorder (assuming that 
diagnosis continues) is attributable to 
incidents of military service, or is 
causally attributable to or aggravated 
(increased in severity beyond ordinary 
progress) by the veteran's long-standing 
service-connected organic brain syndrome 
(cognitive disorder).  This opinion 
should also discuss whether and to what 
extent the veteran's more recent 
diagnosis of generalized anxiety disorder 
may be causally associated with a 
documented long-standing alcohol 
dependence.  The VA psychiatrist should 
understand that the veteran has requested 
an increased evaluation for psychiatric 
symptoms, but he is at present only in 
receipt of an award of service-connected 
for an organic brain syndrome, so it is 
essential for the Board to understand 
whether or not more recent findings of 
generalized anxiety are attributable to 
service or to service-connected 
disability.  While the Board understands 
that quantifying psychiatric symptoms is 
difficult, the VA psychiatrist is 
nonetheless expected to present his best 
estimation as to the degrees of 
disability attributable to the long-
standing organic brain syndrome from an 
episode of encephalitis during service, 
and more recent findings of a generalized 
anxiety disorder, if they are causally 
unrelated.  A complete explanation of the 
reasons and bases for all opinions 
provided is essential in this case.  

3.  After completing the above 
development, the RO should again address 
the issue on appeal.  If the veteran is 
not satisfied with the result, he must be 
provided with a Supplemental Statement of 
the Case which includes a discussion of 
VCAA compliance and the development 
requested in this remand.  He must be 
offered an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with appellate 
procedures. The veteran need do nothing 
until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

